Order entered February 1, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00865-CV

                 IN THE ESTATE OF ROBERTA A. PAYNE, DECEASED

                       On Appeal from the County Court at Law No. 2
                                 Kaufman County, Texas
                             Trial Court Cause No. 12P-033-2

                                            ORDER
       Before the Court is appellant’s January 31, 2017 third motion to extend time to file

appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by March

3, 2017. We expressly caution appellant that failure to file a brief may result in the dismissal of

this appeal without further notice. TEX. R. APP. P. 38.8 (a)(1).


                                                       /s/    CRAIG STODDART
                                                              JUSTICE